      CASE 0:21-cv-01104-JRT-KMM Doc. 6 Filed 05/28/21 Page 1 of 2


                       UNTIED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


WILLIAM ACKERMAN, et al.,
                                     Court File No. 21-cv-1098 (JRT/KMM)
          Plaintiffs,

vs.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

          Defendants.


JAMES PERRY,
                                     Court File No. 21-cv-1101 (JRT/KMM)
          Plaintiff,

vs.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

          Defendants.


MATTHEW KEEN,
                                     Court File No. 21-cv-1104 (JRT/KMM)
          Plaintiff,

vs.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

          Defendants.


MOTION TO REMAND FOR LACK OF SUBJECT MATTER JURISDICTION
         CASE 0:21-cv-01104-JRT-KMM Doc. 6 Filed 05/28/21 Page 2 of 2


      Plaintiffs, by and through counsel, hereby move this Court for an order remanding

these cases to Minnesota State Court, Fourth Judicial District, Hennepin County.

      This Motion is based on the pleadings, files and records herein, including

Plaintiffs’ Omnibus Memorandum of Law filed in support of this Motion.

 Dated: May 28, 2021                     Respectfully submitted,

                                          s/Daniel E. Gustafson
                                         Daniel E. Gustafson (#202241)
                                         Amanda M. Williams (#341691)
                                         GUSTAFSON GLUEK PLLC
                                         Canadian Pacific Plaza
                                         120 South Sixth Street, Suite 2600
                                         Minneapolis, MN 55402
                                         Tel: (612) 333-8844
                                         dgustafson@gustafsongluek.com
                                         awilliams@gustafsongluek.com

                                         William R. Sieben (#100808)
                                         Alicia N. Sieben (#389640)
                                         Matthew J. Barber (#397240)
                                         SCHWEBEL GOETZ & SIEBEN, P.A.
                                         5120 IDS Center
                                         80 South Eighth Street
                                         Minneapolis, Minnesota 55402-2246
                                         Tel: (612) 377-7777
                                         bsieben@schwebel.com
                                         asieben@schwebel.com
                                         mbarber@schwebel.com

                                         Richard M. Paul III
                                         Ashlea G. Schwarz
                                         PAUL LLP
                                         601 Walnut Street, Suite 300
                                         Kansas City, Missouri 64106
                                         Tel: (816) 984-8100
                                         Rick@PaulLLP.com
                                         Ashlea@PaulLLP.com

                                         Attorneys for Plaintiffs

                                           2
